COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 ALEXIS AGUAYO,                                §              No. 08-13-00283-CR

                      Appellant,               §                 Appeal from the

 v.                                            §           County Court at Law No. 7

 THE STATE OF TEXAS,                           §            of El Paso County, Texas

                      State.                   §               (TC# 20120C10722)

                                            §
                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file

the brief until September 19, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before September 19, 2014.

       IT IS SO ORDERED this 20th day of August, 2014.

                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.